Title: To Alexander Hamilton from Benjamin Lincoln, 2 November 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander



Boston Novr. 2d. 1791
Sir

In May 1790 The Schooner Industry arrived in this District from Ireland with no other than an old State Register. The apology was that as she was owned in Virginia & there had not been time for her to renew her papers. This was accepted And the master Mr. Russell, the Ships friend, were informed that their conduct was irregular & that the vessel could not be entitled to the rights of a Ship of the United States should she proceed with the old papers. She went however an other voyage returned here in Sept following at which time we considered her as liable to pay the foreign tonnage & which we receved. A few days since the same vessel entered here from Virginia with a New Register which she received there in April last. A demand is now made by Mr. Russel in behalf of the owner in Virginia for a return of the Foreign tonnage. As I do not feel my self authorised to comply with the demand, Mr. Russel has requested that I would state the matter to you for your decision which will end the question however you may decide.
In the exception of goods not chargable with a duty are dying woods amd dying drugs. I find these very indefinite terms and that the revenue suffers in consequence thereof. Would it not be well for you sir in a circular letter, that there might be a practice uniform, thru the whole, to say what are considered as dying woods especially dying drugs for if every article is to pass as a dying drug which is in any proposition used in dying the Apothicary will pay few duties indeed. Verdigrise for instance is used by the dyers & painters. Many articles are used partly by the dyers partly by the painters, & partly by the compounders of medicine which makes it difficult to determine when we are right.
Under the 4th Ulto I suggested to you that in my opinion three out of four of our boat men might be discharged untill the spring without injury to the revenue. As you have not in any letter since mentioned the suggestion I am quite at a loss to know whether you approve or not the idea. As they were engaged by your Special direction I do not feel my self autherised, tho~ as I said before they cannot be useful to the public, to discharge them without your permission.
I am &c
Secy of the Treasury
